DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on applications filed in Japan on November 11, 2016, and May 13, 2016.

Status of Claims
This action is in reply to the communication filed on August 18, 2021.
Claims 1, 4 – 9, 11, 12, 14, and 15 have been amended and are hereby entered.
Claims 17 – 19 have been added
Claims 14 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected glove, raincoat and method for manufacturing a disposable textile product respectively, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 14, 2020.
Claims 1, 4 – 9, 11, 12 and 17 – 19 are currently pending and have been examined. 
This action is made FINAL.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Claim 1 has been amended to define the second bonded region and second non-bonded region as connecting the second textile sheet and the textile material sheet. However, in the claims as originally presented, the second bonded region defined the connection between the textile material sheet and the moisture permeable film. For consistency, Examiner recommends claim 1 be amended to define the claimed joining of the second textile sheet and the textile material to be the third bonded region and third non-bonded region, as supported by previously presented claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 9, 11, 12 and 17 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 recites that an area of the first bonded region is from 50% to 90% of an entirety of a skin contacting surface of the disposable textile product. However, claim 10 originally recited that an area of the first bonded region is from 50% to 90% of an area of the textile sheet and does not discuss the percentages in terms of the skin contacting surfaces. Therefore, this limitation lacks support in the specification as filed and constitutes new matter.
Claim 19 recites that composite textile sheet is provided on an entirety of the disposable textile product. However, there is no discussion in the specification as to how much of the textile product is provided in the disposable products. Therefore, this limitation lacks support in the specification as filed and constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 – 9, 11, 12 and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an area of the first bonded region is from 50% to 90% of an entirety of a skin contacting surface of the disposable textile product.” However, the claim 
Claims 4 – 9, 11, 12, and 17 – 19 are rejected as being dependent on claim 1.
Claim 17 recites the limitation that the moisture permeable film is provided between the textile material sheet and the second textile sheet. However, claim 1, upon which claim 17 is dependent requires that the textile material sheet and the second textile sheet are partially bonded at a second bonded region to create a gap between the fibers in the textile material sheet and a gap between fibers in the second textile sheet that mutually communicate such that a moisture transpiration path is formed. It is unclear how the layers can be bonded to create such a pathway when a moisture permeable film is provided between the layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 - 9, 11, 12, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO2015046589, using the previously provided machine translation) and Okuda (JP201046324, using the previously provided machine translation).
As per claim 1, 4 and 17, Yamashita teaches:
A disposable textile product comprising a composite textile sheet comprising a textile sheet having air permeability, a textile material sheet having liquid diffusibility, an elastic member between the textile sheet and the textile material sheet, a second textile sheet such that the textile material sheet is provided between the textile sheet and the second textile sheet, and a moisture permeable film between the textile material sheet and the second textile sheet (Fig. 6 shows a cross section of a layered composite which is described in [0054 – 0059]. The liquid permeable layer 11 corresponds to the claimed textile sheet. The liquid diffusion layer 13 corresponds to the claimed textile material sheet. The liquid impermeable layer 12 corresponds to the claimed moisture permeable film. The covering portion 2 corresponds to the claimed second textile sheet. A 33 is provided between the textile sheet and the textile material sheet. As Yamashita teaches that the overall composite is breathable ([0001]), it would naturally follow that the layers have air permeability. Fig. 8 shows that the liquid paths through the composite (represented by solid arrows), and that the liquid does not enter the liquid impermeable layer 12 ([0063]). The dotted arrows are the movement of the evaporated water, and it can be seen that the evaporated water moves through the liquid impermeable layer 12 ([0063]). This liquid impermeable layer 12 is taught to be a film ([0030]).
Yamashita does not teach the claimed bonded and non-bonded region such that the non-bonded regions create a space section wherein a first space section and a second space section mutually communication such that a moisture transpiration path is formed as claimed. 
Okuda teaches disposable diapers with a hydrophilic skin-contacting surface sheet and a hydrophobic non-skin contacting sheet with lateral joints that are formed intermittently (Abstract). Okuda teaches that by using these lateral joints, the transpiration of sweat can be improved because the entire area of the diaper can be utilized ([0039] and Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the layers of Yamashita by intermittent bonding as taught by Okuda, thereby forming bonded and non-bonded regions, motivated by the desire to enhance the transpiration of sweat by utilizing the entire area of the diaper ([0039]). As claim 1 recites the limitation “an area of the first bonded region is from 50% to 90%,” any area of the textile sheet can be selected to contain the claimed bonded area.
As per claim 5, Yamashita teaches:
Wherein the composite of the textile sheet and the textile material sheet has a 
As per claims 6 and 7, Yamashita is silent with respect to the transpiration performance and the drying rate. However, since the prior art combination teaches the same structure as disclosed by Applicant, included the laminated structure, the intermittent bonding, the textile sheet comprising a nonwoven fabric material and the textile material sheet comprising a cellulose material, the claimed properties appear to naturally flow from the structure of the prior art combination, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
Alternatively, the invention of the prior art combination is directed to absorbent articles having excellent breathability (see Yamashita at [0001]).  It is reasonable for one of ordinary skill to expect that transpiration ratio is related to breathability, and that a drying rate is related to the composition and structure of the composite.  Such properties are predictably desirable for absorbent articles based on the desired comfort to the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the composite of the prior art combination, and adjusting and varying the breathability or transmission ratio of the composite and the drying properties of the composite, such as based on the amount intermittent bonding and the selection of materials for the nonwoven, motivated by 
As per claim 9, Yamashita teaches:
Wherein printing is applied on the textile material sheet (The liquid diffusion layer 13 corresponds to the claimed textile material sheet. Yamashita teaches at [0049]: “The evaporative portions 20 and 21 of the liquid diffusion sheet 13 and the extension regions 25 and 26 of the liquid permeable sheet 11 are joined by embossing in addition to the joining by the hot melt type adhesive.”)
As per claim 11, Yamashita teaches:
Wherein the textile sheet comprises a nonwoven fabric material (The liquid permeable layer 11 corresponds to the claimed textile sheet. Yamashita teaches [0029]: “The liquid permeable sheet 11 is formed of a non-woven fabric…”)
As per claim 12, Yamashita teaches:
Wherein the textile material sheet comprises a paper material (The liquid diffusion layer 13 corresponds to the claimed textile material sheet. Yamashita teaches [0017]: “The liquid diffusion sheet can be made of a spunlace non-woven fabric containing cellulose fibers.”)
As per claims 18 and 19, Yamashita teaches:
Wherein the composite textile sheet is provided on an entirety of the disposable textile product, wherein the textile product is underpants. ([0001]: “The present invention relates to absorbent articles such as disposable diapers… and more particularly to absorbent articles having excellent breathability.” As Yamashita teaches the invention relates to diapers, it would be reasonable for one of ordinary skill in the art to expect that the composite textile sheet is provided on an entirety of the disposable textile product, as claimed.”)
Response to Amendments
Applicant’s amendments to the claims, filed August 18, 2021, caused the withdrawal of the rejection of claims 1 – 13 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed February 19, 2021.
Applicant’s amendments to the claims, filed August 18, 2021, caused the withdrawal of the rejection of claims 1, 5, 10, 11, and 13 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 as anticipated by or obvious over Okuda as set forth in the office action filed February 19, 2021.

Response to Arguments
Applicant's arguments filed August 18, 2021, have been fully considered but they are not persuasive.
Applicant argues that Yamashita does not teach or suggest setting the area of the bonded region to be 50 – 90% of an entirety of a skin contacting surface of a product. Examiner respectfully disagrees. As set forth above, it is unclear what area is being referred to as there is no requirement in the claim that any of the surface of the composite contacts the skin at all. Furthermore, the claim requires “an area,” not “the area,” allowing for any area of the textile sheet to be selected to contain the claimed bonded area.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786